Title: To James Madison from William C. C. Claiborne, 4 March 1810
From: Claiborne, William C. C.
To: Madison, James


Dear Sir,New Orleans March 4th. 1810.
I take the liberty to enclose you the Names of the ten Citizens, nominated by the House of Representatives of this Territory, for the ensuing Legislative Council, and to furnish you with some information respecting them.
Messrs. Thomas Urquhart, Etienne Boré, Jean Noel Destrehan, Manuel Andry & Arnaud Beauvais, are Natives of Louisiana; Messrs. Jean Blanque, Matarin Guerin, Magloire Guishard & Felix Bernard are natives of France, and Henry Bry is a native of Switzerland.
Mr. Thomas Urquhart resides in New-Orleans; He is a well informed Merchant, in high Credit, & enjoying an independent fortune; He is president of the Louisiana Bank, & of the New-Orleans Insurance Company; he is also a Member of the House of Representatives of the Territory, & is now, & has been for the last three years, Speaker of that branch of the Legislature. Mr. Urquhart supports a most amiable Character in private life, & discharges with great fidelity the public Trusts reposed in him: Mr. Urquhart considers the English as his native language, but the french seems alike familiar to him.
Mr. Etienne Boré resides about six miles above New Orleans; He is a wealthy Sugar Plantor, and esteemed a very honest Man. Immediately after the Cession of Louisiana to the United States, Mr. Boré was a strenuous advocate for a State authority; and was much dissatisfied with the Government which Congress thought proper to prescribe for this Territory. But he has of late years, seemed to be better contented with the state of things, & acted the part of an excellent Citizen. Mr. Boré is a man in years, perhaps 67, and is held in high estimation by his Neighbours: He speaks french only.
Mr. Jean N. Destrehan resides about twenty five miles above New Orleans, & is also a wealthy Sugar Plantor. Alike with Mr. Boré he was once a great advocate for a State authority, but seems now to be very friendly to the existing Government. Mr. Destrehan supports a very fair reputation, and possesses handsome Talents: He speaks a little English. Manuel Andry is also a wealthy Sugar Plantor, & resides thirty six miles above New Orleans; he has for the last four years been a member of the House of Representatives, & is at this time Colonel Commandant of the Militia of his County. Mr. Andry is a man of integrity; has received a good education, & is much esteemed by his neighbours. Mr. A. Speaks french only. Mr. Arnaud Beauvais is a Cotton Plantor & resides at Pointe Coupée; He is at present a member of the House of Representatives; is a young man of great Integrity, & I believe much esteemed in his County; he speaks french & English.
Mr. Jean Blanque came to Louisiana with the Colonial Prefect Mr. Laussat, & was attached to his family. On the departure of Mr. Laussat Mr. Blanque was named by him as Consol or Commercial Agent for france at New-Orleans, but was never recognized as such, either by the General or local Government. Mr. Blanque resides near New Orleans, & is a merchant in high Credit; About three years ago he married a very beautiful Creole Lady, possessing a large estate, & connected with one of the most numerous & respectable family’s in the County of Orleans. Mr. Blanque is a man of Genius & Education, & possesses considerable influence in the City & vicinity of New Orleans; he is a member of the City Council, a Director of the Louisiana Bank, & has been for the last three years a member of the House of Representatives of the Territory. Mr. Blanque is much disliked by most of the native Americans residing in & near New Orleans; His attachments are supposed to be wholly foreign, & they consider him a dangerous man. Mr. Blanque has, I am persuaded strong partialities for his native Country, France: But I should be wanting in Candour, were I not to add, that his conduct has not (in my opinion) been such, as to justify the fears & the prejudices, which some of my Countrymen here, feel of & towards him.
Mr. Matharin Guerin, resides on a little Farm about two miles below New Orleans; he has passed, the last twenty years in Louisiana, & is esteemed an honest man & an excellent Citizen; He is a Member of the present Council, & the only one that has been renominated.
Mr. Guishard is a farmer & resides about twelve miles below New-Orleans; He has passed the last twelve or thirteen years in Louisiana, and has been for three years past a member of the House of Representatives; he is a man of excellent understanding, & esteemed a worthy member of Society.
Mr. Felix Bernard came to Louisiana about twenty or twenty five years ago; he is a farmer and resides nearly opposite to Baton Rouge. Mr. Bernard has been a Member of the House of Representatives for the last five years, & is esteemed an honest man.
Mr. Henry Bry is a Farmer & resides in the County of Ouachitta. For some time he acted as Judge of his Parish & his conduct was correct. Mr. Bry is at present a Member of the House of Representatives; Mr. Bry is a man of information and esteemed a worthy Citizen; He Speaks french & English.
You will have observed, that there are five natives of Louisiana & five Foreigners in nomination. I have thought Sir, that it might not be proper wholly to exclude the foreigners from the Council; but that it would be politic to give the natives a decided preference.
The Characters of the Foreigners in nomination are alike respectable; but the former services of Mr. Guerin, & the proof which his renomination affords, that those services are approved, give him the strongest claim for patronage. I will therefore take the liberty to recommend Messrs. [“]Thomas Urquhart, Matharin Guerin, Manuel Andry, Arnaud Beauvais, & Etienne Boré.” Mr. Destrehan & Mr. Boré are Brothers in Laws; it might perhaps be best not to Commission both; The appointment of Mr. Boré, would I beleive, be most satisfactory.
The period of service of the members of the present Legislative Council expires (I beleive) in January next. I have the honor to be Sir, With great respect & esteem Yo: Mo: obt. Servt.
William C. C. Claiborne
